Catron, Ch. J.
delivered the opinion of the court.
The defendants confined in jail, were prosecuted for crimes above the grade of petit larceny, and by authority of the jurisdiction exercised by the circuit court, and for which prosecution the State is bound to pay the costs out of the public treasury. In a case like the present, previous to the act of 1827, chapter 36, the claim would have been subject to payment by the county trustee. This is expressly provided by the act of 1799, chapter 27. The act of 1827, changed the mode of payment, and in prosecutions for crimes above the grade of petit larceny, ordered the costs to be paid by the treasurer.
The order of the circuit court will be affirmed, and this claim certified to the treasurer for payment.
Judgment affirmed.